1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3
      MICHAEL WILLIAMS,                                          Case No.: 3:17-cv-00355-MMD-WGC
4
                            Plaintiff,                                           ORDER
5

6
      vs.

7     MARKS, et al.,

8
                            Defendants.

9

10
            The court will establish new deadlines for the parties to address the interpretation of Nevada

11   Department of Corrections Administrative Regulation (AR) 639 and the provisions therein including,

12
     (1) whether an inmate who is personally involved in a civil rights lawsuit directly involving medical issues

13
     may possess copies of the inmate’s medical records relevant to the lawsuit’s medical issues

14   [AR 639.02(8)], and (2) whether an inmate involved in such litigation, if indigent, will be provided copies

15
     of such relevant records [AR 639.02(7)(c)]. In the meantime, the court’s order of October 29, 2019

16
     (ECF No. 76) is STAYED.

17          Therefore, Defendants’ Motion for Reconsideration (ECF No. 85) and Plaintiff’s Motion for

18
     Contempt and Applicable Sanctions (ECF No. 89) are DENIED without prejudice and any existing

19
     deadlines pertaining to briefing of these motions are VACATED. The court will also set a briefing

20   schedule and a hearing date.

21
            IT IS SO ORDERED.

22
            DATED: December 9, 2019.

23
                                                            ______________________________________
24                                                          WILLIAM G. COBB
                                                            UNITED STATES MAGISTRATE JUDGE
25
